Opinion by
Rhodes, P. J.,
This is an appeal from dismissal of a petition for writ of habeas corpus by President Judge McNaugheb of the Court of Common Pleas of Allegheny County as repetitious of prior petitions. Appellant’s contention is that, at the time of his original arrest and at the time the offenses were committed, he was seventeen years of age and under the jurisdiction of the Juvenile Court of Allegheny County; that he should not' have been indicted; and that he should not have been tried in the Court of Oyer and Terminer of Allegheny County. This question has been raised in prior petitions for writ of habeas corpus.
In the habeas corpus proceeding at No. 1696, April Term, 1955, in the Court of Common Pleas of Allegheny County, the petition was dismissed and an ap*84peal was taken to the Superior Court which affirmed the order of the court below in Com. ex rel. Young v. Johnston, 180 Pa. Superior Ct. 631, 121 A. 2d 601. There was no appeal to the Supreme Court from this decision. The present appeal is from the order of the Court of Common Pleas of Allegheny County at No. 689, January Term, 1962, and presents the same issues as previously raised. See Com. ex rel. Allen v. Claudy, 170 Pa. Superior Ct. 499, 503, 87 A. 2d 74. The present appeal is therefore ruled by our decision in Com. ex rel. Young v. Johnston, supra, 180 Pa. Superior Ct. 631, 121 A. 2d 601. Accordingly, the order of the court below is affirmed.